In an action to recover damages for personal injuries, etc., the defendant Michael F. Se agrave appeals from an order of the Supreme Court, Westchester County (DiBlasi, J.), entered August 17, 1998, which denied his motion for summary judgment dismissing the complaint insofar as° asserted against him.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly determined that the appellant failed to establish his entitlement to summary judgment dismissing the complaint insofar as asserted against him (see, CPLR 3212 [b]; Alvarez v Prospect Hosp., 68 NY2d 320). S. Miller, J. P., Sullivan, Friedmann and Feuerstein, JJ., concur.